Citation Nr: 1200539	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a January 2010 video-conference hearing.

In March 2010, the Board remanded the claims for further development. 

The Board notes that the issue of entitlement to service connection for ear infections was also originally developed for appellate review and was addressed in the March 2010 Board remand; however, service connection for chronic right otitis media and otitis externa was ultimately granted by the RO in a June 2011 rating action.  The Veteran has not disagreed with the rating or effective date assigned for this disability.  Therefore, this issue is no longer in appellate status.  

In September 2011, additional evidence was received at the Board.  In December 2011 correspondence, the Veteran's representative specifically waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to service connection for diabetes mellitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A skin disorder, diagnosed as acne, has been shown to have originated during active service. 


CONCLUSION OF LAW

Service connection for a skin disorder, diagnosed as acne, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

As the Board's decision herein to grant service connection for a skin disorder is full grant of the benefit sought on appeal, no further action is required to comply with the VCAA with respect to this claim. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a skin disorder that began during active service.  Specifically, he reported that his skin disorder began in 1964 or 1965 while he was stationed in Thailand and that he believed it was due to the hot and humid climate. 

The Veteran's service treatment records show that he was treated for tinea veriscolor in 1964 and 1966.  In 1964, the Veteran was treated for a fungal infection of the feet.  He was also treated for a dry skin condition with a macular rash in 1965.  His 1966 military separation examination was negative for any evidence of a skin disorder.  However, on his 1966 Report of Medical History, the Veteran checked the box indicating "yes" to a current skin problem.  The examiner indicated that the Veteran had lesions on his feet, probably fungal, from 1964.

Post-service, in a November 1975 private treatment record, the Veteran was diagnosed as having acne on the face.  

A letter dated in June 2010 was received from S. M., M.D. who reported that the she recently saw the Veteran regarding his facial problems.  It was indicated that the Veteran thought the condition was due to herbicide exposure during his time in Thailand.  She reported that examination of the Veteran's skin revealed open and closed comedones, scarring, and numerous sebaceous cysts which could be compatible with such exposure.  In reviewing the military records provided to her, she noted no mention of these problems at the time, but it was her understanding that chloracne often starts many years after such exposure.  

On VA examination of the skin, the Veteran reported the onset of severe scarring acne at the age of 19 in 1964.  At the present time, the Veteran had residual scarring and scattered open comedones/epidermal cysts that flare up occasionally.  He was diagnosed as having acne.  The examiner noted that the Veteran had developed acne at the 19 when he was in the Army in 1964 and that he continued to have severe flare-ups of acne for 15 years and developed multiple scarring.  The examiner felt that the Veteran's condition was likely worsened by his military service in a tropical environment and that the condition was likely as not related to military service.

In an August 2011 addendum, the VA examiner acknowledged that there was no mention of acne in the file although the Veteran reported that it began during his military service.  The examiner noted that the Veteran did not seek medical care for it, "so all you have to go on is his history."  Moreover, the examiner noted that acne is not a condition that people always seek medical care for, especially back in the 1960's.

Initially, the Board notes that the Veteran's private physician indicated that the Veteran's skin disorder could be compatible with herbicide exposure and that chloracne was associated with that exposure.  In this case, the Veteran's exposure to herbicides has not been definitively established.  Moreover, the private physician did not specifically state whether the Veteran had chloracne.  In either event, the Board finds that further development on the basis of presumptive service connection is not warranted as the evidence of record is sufficient to grant service connection for skin disorder on direct service incurrence basis.    
 
The Board bases its opinion on the statements of the Veteran regarding the onset of severe skin problems that began during service and on the VA examiner's opinion that the current diagnosis was acne, and that the disorder had its onset during active service.  

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his skin lesions and scarring and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495   (1992). 

In the present case, the Veteran's skin lesions and scarring are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board also finds his statements to be credible.  Although the Veteran is not competent to make a medical diagnosis of acne, he is competent to report symptoms of skin problems, such as lesions and scarring. 

Thus, considering the statements of the Veteran as to his skin condition during and after service, as well as the competent medical evidence, the Board will give the benefit of the doubt to the Veteran and grant the claim.  The Board finds that the evidence is in relative equipoise as to whether the Veteran's skin disorder was incurred during active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates that a nexus exists between the Veteran's current skin disorder, diagnosed as acne, and his active military service. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	
ORDER

Entitlement to service connection for a skin disorder is granted.




REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271. Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the issues of entitlement to service connection for diabetes mellitus and for bilateral hearing loss must be returned to the RO. 

The Veteran contends that he developed diabetes mellitus, type II, as a result of his exposure to herbicides during active service.  

In this case, however, the Veteran did not serve in the Republic of Vietnam.  The Veteran's service personnel records currently associated with the claims file indicate that he was stationed in Thailand from January 15, 1964 to January 12, 1965.  The Veteran reports that he served as a telephone repairman and installer with the 207th Sig Co (TROPO) at Camp Friendship.  He reports that in this capacity, he climbed telephone poles, hung and installed communication cable and equipment throughout and around the perimeter of Camp Friendship and the air field.  In addition, he reports that he hung and installed telephones cables on the sides of most of the roads leading to and from Camp Friendship to the city of Korat, Thailand.  He also indicated that he performed guard duty in and around the perimeter of Camp Friendship and the air field.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than Vietnam.  In such cases, VA's Adjudication Procedure Manual (M21-1MR) requires that a detailed statement of a Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service, requesting a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged. If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See M21-1MR, Part IV, Subpart ii, 2.C.10.m (change date September 29, 2006). 

Here, it does not appear that the required evidentiary development procedures have been fully followed as requested by the Board in its March 2010 remand directives.  While the RO obtained the Veteran's service personnel records and reviewed the  VBA Fast Letter 09-20 and Memorandum for the Record, it did not inquire from the Army and Joint Services Records Research Center (JSSRC) as to whether the Veteran's unit was exposed to herbicides in Thailand.  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  Thus, the Board concludes that this matter must be remanded to the AMC for compliance with the procedures set forth in the VA Adjudication Manual. 

With regard to the hearing loss claim, a VA audiology examination and opinion was provided in June 2010.  The Veteran was diagnosed with bilateral hearing loss.  The VA examiner found that the bilateral hearing loss was less likely as not attributable to service because the service treatment records document hearing within normal limits.  

In Hensley  v. Brown, 5 Vet. App. 155, 159 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  The opinion provided in the examination report was exclusively predicated on a finding that the Veteran's hearing was shown to be within normal limits during service.  The VA examiner did not discuss the Veteran's reports of in-service noise exposure from rifle training and his duties as a telephone repairman as specifically requested by the Board.  Thus, the Board finds that further VA opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  A request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of whether herbicides were used or tested during the Veteran's period of service in Thailand (January 15, 1964 to January 12, 1965).  All communications must be properly documented in the claims file. 

2.  Arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the June 2010 VA examination report (or a substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the etiology of the Veteran's bilateral hearing loss disability.  The examination report should reflect that such review has been accomplished. 

Prior to rendering the opinion, the examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  The examiner is also directed to the Veteran's competent and credible lay testimony regarding noise exposure from his rifle training during basic training and his MOS of telephone installer repairman.  The Veteran's active military service was from August 1963 to August 1966.  

After a review of the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure from rifle training and his MOS of telephone installer repairman.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated and a rationale provided. 
 
3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the claims should be readjudicated on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


